Citation Nr: 1629145	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-26 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for a scar status post excision of a benign cyst of the right upper arm, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service in the United States Army from August 1997 to December 1997 and from December 1998 to February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  That decision continued the non-compensable (0 percent) disability rating for the Veteran's scar that resulted from the excision of a benign cyst in his right upper arm.  In September 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in June 2010, and the Veteran filed a Substantive Appeal (VA Form 9) later that month in June 2010.  A Supplemental Statement of the Case (SSOC) was furnished by the RO in January 2013.  

In March 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In January 2015, the Board remanded this issue for further evidentiary development.  The requested development was completed, and an SSOC was issued in July 2015.  

The Board notes that a photograph of the Veteran's scar taken at the July 2015 VA examination was added to claims file in July 2016.  However, a remand for the RO to review the photograph in the first instance in unnecessary in this case.  The July 2015 VA examination report thoroughly described the scar's qualities and characteristics; therefore, the photograph is duplicative of the evidence previously of record and not pertinent to the Veteran's appeal.  38 C.F.R. § 20.1304(c) (2015).



FINDINGS OF FACT

The Veteran's single scar, which is a residual from excision of a benign cyst of the right upper arm, is stable, not painful on examination, covers an area of less than 39 square centimeters, and does not cause any functional limitation.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's scar of the right upper arm have not been met.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a July 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, a photograph, and the statements of the Veteran and his representative.

The Veteran was provided with VA examinations in August 2009 and July 2015 to evaluate his scar.  The Board finds the examination reports to be adequate for rating purposes, as the examiners reviewed the Veteran's VA medical records and/or claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted clinical evaluations, and described the current severity of the Veteran's scar in sufficient detail so that the Board's evaluation is an informed determination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds compliance with its January 2015 remand instructions in that the requested VA records were obtained, the Veteran was provided the opportunity to submit private treatment records to support his claim, and an adequate VA examination was provided in July 2015.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 486 (2006).  Therefore, the case is ready for adjudication.

II.  Increased Rating

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, the Board notes that a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).   

The Veteran contends that he is entitled to a higher disability rating for a scar on his right upper arm, which is the residual of removal of a benign cyst.  Such disability is currently assigned a 0 percent rating under Diagnostic Code 7804.  

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  This Diagnostic Code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).

Scars are also evaluated under Diagnostic Codes 7800, 7801, and 7804.  Of these, Diagnostic Code 7800 applies to scarring of the head, face, and neck and is thus inapplicable to the Veteran's arm scar rating. 

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck, which are deep and nonlinear.  The ratings that are assigned are based on the size or the affected area or areas.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), with higher ratings being available for larger affected areas. 

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a compensable rating is not available unless such scars cover an area of at least 144 square inches (929 square centimeters).

Background

The August 2009 VA examination report shows a scar in the upper right arm just above the right elbow on the lateral aspect of the arm.  It measured 2 centimeters by 1 centimeter, and was oval in shape.  There was no tenderness or pain on direct palpation.  The scar was superficial without any underlying tissue loss.  There was no alteration of the skin contour, or elevation or depression of the scar.  Its appearance was smooth.  The color was slightly hypopigmented compared to the surrounding skin.  There was no adherence to the underlying tissue, restriction of movement of the right upper extremity, inflammation, edema, ulceration, or cheloid formation of the scar.  

On his September 2009 Notice of Disagreement, the Veteran reported that the scar was visible when wearing short-sleeved shirts, discolored, and sunken.  There was also a loss of feeling in the scar.

At an April 2010 informal conference with a Decision Review Officer at the RO, the Veteran described his scar as tender, painful, adherent to underlying tissue, problematic in sunlight, and tight feeling.  He could not engage in weight training because of the "pulling" sensation and pain associated with the scar.  At his recent VA examination, he only reported that his scar was not painful due to pain medication that he took.  The scar had not changed since the surgery in 2001.

At his March 2014 Board hearing, the Veteran again testified that he told the VA examiner in August 2009 that he was not in pain at the time because he had taken his pain medications.  He was in pain every day that came across his upper arm.  It felt as though there was a needle poking right where the incision was made.

At an August 2014 examination for peripheral nerve conditions, a right upper arm scar measuring 2 cm by 0.5 cm was noted.  

At the July 2015 VA examination, the Veteran reported on direct questioning that the nerve under the scar, and not the scar itself, was tender.  On history, he stated there were no symptoms of the scar.  On examination, there was no tenderness or pain of the scar on direct palpation and no instability.  There also was no alteration of the skin contour, adherence to the underlying tissue, restriction of movement of the right upper extremity, or depression or elevation of the scar.  It was oval and measured 2 centimeters by 1 centimeter.  The examiner noted that the scar had not changed since the 2009 examination.  

The examiner opined that the origin of the Veteran's right upper arm pain is more likely than not due to his service-connected neuropathy of the ulnar nerve, than to the scar.  Her rationale was that the Veteran had a deep nodule in 2001 that involved the ulnar nerve below it.  Since the excision of the nodule, he had had ulnar tenderness of the ulnar nerve in the area of the incision.  On examination, the scar was not tender when skin was stretched away from the area of the underlying nerve.  He had symptoms of paresthesias and tenderness in the distribution of the ulnar nerve, which corresponded to nerve damage at the site of incision.  

Analysis

Based on the above, the Board finds that a compensable rating cannot be assigned under any of the diagnostic codes available for scars for any period on appeal.  A compensable rating is not available under Diagnostic Code 7804, for unstable or painful scars, because the evidence reflects that pain and instability of the scar were not found on examination.

The Veteran's scar was measured to be 2 centimeters by 1 centimeter, and, thus, covers an area of 2 square centimeters.  Assuming that the Veteran's scar is deep and nonlinear, it does not warrant a compensable rating under Diagnostic Code 7801, as it measures an area less than the area of at least 39 square centimeters, which is required in order to receive a 10 percent rating.  Under Diagnostic Code 7802 for superficial and nonlinear scars, a compensable rating is not available because the Veteran's scar covers an area of less than 929 square centimeters.  

The Board has considered whether a compensable rating may be assigned under a different diagnostic code.  The July 2015 VA examiner concluded that the pain the Veteran is experiencing is most likely due to the Veteran's service-connected neuropathy of the ulnar nerve.  (A September 2014 rating decision, granted the Veteran service connection for neuropathy of the right upper extremity with an evaluation of 10 percent effective March 4, 2014.)  As such, any pain, numbness, or tingling in the right arm appears to be related to the Veteran's neuropathy, and has been adequately addressed.

As there is no limitation of function or impact on the Veteran's ability to work associated with the scar, the Board finds that a separation rating under a different diagnostic code is not warranted.  The Board finds further that there is no basis for staged rating of the Veteran's scar, as his scar has remained stable throughout the appeal period.  

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and that the Veteran's scar does not meet any applicable rating criteria for a compensable rating at any time during the period on appeal.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 4.3 (2015). 

Other Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  The Rating Schedule represents as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a),(b) (2015).  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In this case, the schedular evaluation is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected scar are congruent with the disability picture represented by the disability rating assigned herein.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In the instant case, the holding of Rice is inapplicable because an April 2015 VA treatment record shows that the Veteran is currently employed; thus, there is no cogent evidence of unemployability and further consideration of entitlement to increased compensation based on TDIU is not necessary.


ORDER

Entitlement to a compensable rating for a scar status post excision of a benign cyst of the right upper arm percent is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


